Citation Nr: 1132088	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  05-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for shrapnel wounds.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee impairment.

5.  Entitlement to service connection for a left knee impairment.

6.  Entitlement to service connection for a right shoulder impairment.

7.  Entitlement to service connection for a left shoulder impairment.

8.  Entitlement to service connection for a right foot impairment.

9.  Entitlement to service connection for a left foot impairment.

10.  Entitlement to service connection for impairment of the lumbar spine.

11.  Entitlement to service connection for chronic residuals of exposure to chemicals, to include a skin and/or liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had service with the Air National Guard of New Mexico and Air National Guard of Oklahoma.  During his service he had three periods of active duty: 1) from January 1987 until May 1987, 2) from December 1990 to April 1991, and, 3) from August 1996 to January 1997.  He received several awards and commendations, to include the Southwest Asia Service Medal with 2 devices and the Kuwait Liberation Medal.  His military occupational specialty for each period of active service was as follows: 1) Aircraft Armament Systems Helper, 2) Aircraft Armament Systems Specialist and 3) Aerospace Maintenance Apprentice.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran received notice of this decision in June 2004.

The Board notes that a claim for service connection for shrapnel wounds was previously considered and denied by rating decisions issued in April 1997 and August 1997.  The Veteran did not appeal these decisions and as such, new and material evidence would generally be required to reopen the claim.  In the present case, however, evidence received after the August 1997 rating decision included relevant service treatment records which were associated with the file in August 2001 and service personnel records which were associated with the file in July 2009.  Applicable regulations provide that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  As the newly submitted records contain relevant service treatment records, new and material evidence is not required and the claim will be reconsidered on a de novo basis.  

Similarly, the Board observes that the Veteran's claim for service connection for PTSD has previously been denied in rating decisions issued in April 1997, August 1997, April 2000 and February 2002.  However, evidence associated with the claims file since the February 2002 rating decision includes service personnel records, which were received in July 2009.  Accordingly, this claim is also reconsidered on a de novo basis under 38 C.F.R. § 3.156(c).  

The Board previously considered this appeal in March 2008 and remanded the claim for additional development.  Unfortunately, as will be discussed in detail below, a review of the record reflects that the development requested was not substantially complied with and accordingly another remand is necessary.

In spite of these procedural deficiencies, the Board finds there is sufficient evidence to grant the claim for service connection for PTSD.  Therefore, remanding this claim another time would be not of assistance in this matter and would only result in further delay of adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

While the Board regrets the additional delay caused by this REMAND, the claims for service connection for shrapnel wounds, bilateral hearing loss, a right knee impairment, a left knee impairment, a right shoulder impairment, a left shoulder impairment, a right foot impairment, a left foot impairment, impairment of the lumbar spine and chronic residuals of exposure to chemicals, to include a skin and/or liver disorder, must again be remanded.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor is related to his fear of hostile military activity and is consistent with the circumstances of his service in the Southwest Asia theater of operations. 

2.  A VA examiner has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the decision below, the Board grants service connection for posttraumatic stress disorder (PTSD).  The Board has considered whether further development and notice under the VCAA or other law should be undertaken; however, given the results favorable to the Veteran, further development would not result in a more favorable outcome, or be of assistance to this inquiry.

The Merits of the Claim

The Veteran seeks service connection for PTSD based upon his service in the Persian Gulf.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

As an initial matter, the complete service treatment records for the Veteran's second period of active service from December 1990 until April 1991 are not currently associated with the claims file.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience. 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3).  

Additionally, recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

The revised regulation provides that lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity is defined as occurring when a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

In the present case, a March 1994 VA clinical record noted the Veteran had sleep symptoms suggestive of PTSD and recommended a psychiatric consultation for questionable flashbacks/possible PTSD.  The Veteran was afforded a VA examination in June 1995.  After a review of the record and examination of the Veteran, the examiner concluded there was an Axis I diagnosis of PTSD.  An October 1999 VA mental health consultation also provided an Axis I diagnosis of PTSD, rule out major depression.  Subsequently, the Veteran's diagnosis varied.  Treatment records from his service in the Air National Guard include a June 2000 Medical Board Report that reflects the Veteran was disqualified from worldwide duty due to tonic clonic seizures and "possible PTSD."  An April 2001 letter from a VA physician summarized the history of the Veteran's psychiatric disorder and indicated he currently had "subthreshold PTSD" that required no treatment.  VA outpatient treatment records reflect the Veteran treated for PTSD, at times described as subthreshold, PTSD versus conversion disorder or "history of PTSD."  Regardless of how the condition was characterized, VA outpatient treatment records continued to list PTSD as an "active problem" and reflect the Veteran treated with group and individual treatment.  Notably, more recent VA outpatient treatment records in February 2004 and November 2004 provided an assessment of PTSD.  Therefore, resolving all doubt in the Veteran's favor, the Board finds the Veteran has a current diagnosis of PTSD.  The remaining question is whether there is sufficient evidence that the claimed in-service stressor occurred and a link between the current diagnosis and an inservice stressor.

The Veteran's reported stressors involve his service in the Persian Gulf in January/February 1991, including being wounded in the legs and chest when his helicopter was hit during an attempt to rescue a downed fighter pilot.  He related he was serving as a weapons specialist manning an M-60 machine gun.  He also has generally described being under fire, seeing dead and wounded soldiers and killing enemy soldiers.  

The Veteran's Form DD 214 for his second period of active service reflects that the Veteran served as an aircraft armament systems specialist in Operation Desert Shield/Storm from December 1990 until April 1991.  A June 1992 Form DD 215 further notes the Veteran was awarded the Southwest Asia Service Medal with 2 devices and indicated the Veteran served in an area of responsibility from January 1991 until March 1991.  A subsequent Form DD 214 for the Veteran's third period of service (August 1996 until January 1997) noted the Veteran had been awarded the Kuwait Liberation Medal.  Although the Southwest Asia Service Medal could be awarded to members of the armed forces who served in areas outside the Persian Gulf, the Kuwait Liberation Medal requires service in the Southwest Asia theater of operations.  See 71 Fed. Reg. 17,276, 17,293, and 17,333 (April 5, 2006).

As the Veteran had service in the Southwest Asia theater of operations and has described stressors which relate to an enemy attack on his aircraft, the Board finds the Veteran's stressor is related to fear of hostile military activity as defined in the revised 38 C.F.R. § 3.304(f)(3).  The reported stressors are also consistent with the places, types and circumstances of the Veteran's service in the Southwest Asia theater of operations and the record does not contain any clear and convincing evidence to the contrary.

Furthermore, the record reflects that VA psychologists relied upon the Veteran's reported stressor to substantiate a diagnosis of PTSD.  Specifically, the June 1995 VA examination concluded with a diagnosis of PTSD based upon the reported stressors of serving as an aerial gunner on a rescue helicopter and generally describing combat.  Although the examiner did not expressly state that the Veteran's response involved a state of fear, helplessness, or horror, the examiner found that the Veteran's symptoms of nightmares, avoidance and increased startle response brought back memories of the Persian Gulf War.  The examiner listed "war-time experiences in the Persian Gulf" as an Axis IV psychosocial and environmental problem.  See DSM-IV 41 (noting Axis IV is for reporting psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of Axis I and II mental disorders).  Additionally, although the April 2001 letter from a VA treating physicians provides a diagnosis of substreshold PTSD and suggests the current focus of treatment involved childhood trauma, the letter clearly indicates that the initial diagnosis in October 1999 was based upon the identified stressors involving the Veteran's service in the Persian Gulf War.  Subsequent VA treating physicians also related the PTSD to the Persian Gulf War.

Thus, there is an in-service stressor, a proper diagnosis of PTSD, and a medical opinion by a VA examiner linking the stressor with the PTSD diagnosis.  38 C.F.R. § 3.304(f).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.


ORDER 

Service connection for PTSD is granted.


REMAND

As noted in the Introduction, in March 2008, the Board remanded the appellant's claims for additional development.  Specifically, the March 2008 remand directed the RO/AMC to perform the following: 1) request additional information about the Veterans stressors concerning a January/February 1991 helicopter crash and missile injuries; 2) after receipt of additional information request the U.S. Army and Joint Services Records Research Center (JSRRC) provide any information that might corroborate the stressors, including providing the unit history and morning reports from January through Feburary 1991; 3) attempt to obtain missing service treatment records, particularly for the Veteran's second period of service ending in April 1991; 4) determine whether the Veteran was exposed to a stressor during service and if so to specify which stressor the record establishes; 5) if the stressor is corroborated, to provide a VA psychiatric examination; and 6) provide VA examinations on the shrapnel wounds, bilateral hearing loss, bilateral knee impairment, bilateral shoulder impairment, bilateral foot impairment and lumbar spine disorder.  The Board also indicated the claim for residuals of exposure to chemicals should be readjudicated to include service connection for a skin and/or liver disorder.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the grant of benefits for PTSD above, directives 1, 2, 4, and 5 are no longer necessary.  However, a review of the record reveals that the AMC has not substantially complied with the other Remand orders.  

After the March 2008 remand, the AMC sent a duty to assist letter requesting additional details concerning the January/February 1991 helicopter crash and missile injuries to the Veteran in March 2008.  This letter was sent to an address on [redacted] in [redacted], New Mexico.  Follow-up letters were sent to the same address in July 2008 and November 2008.  None of the letters were returned as undeliverable.  

For reasons that are unclear to the Board, the AMC subsequently sent a duty to assist letter describing the search for personnel records to an address on [redacted] in Albuquerque, New Mexico.  This letter was returned and a forwarding address of [redacted] was provided.  The AMC resent the letter to the [redacted] address in March 2009 and sent a follow up letter to the same address in April 2009.  The April 2009 letter was clearly returned as undeliverable and no forwarding address was provided.  The AMC sent a December 2009 letter concerning the unavailability of some service records to the Veteran at the [redacted] address.  This December 2009 letter was also returned as undeliverable.  

In January 2010, the AMC made a formal finding of unavailability.  This memorandum explained that the January 2009, March 2009, April 2009 and December 2009 letters were all undeliverable and the two address verifications listed [redacted] as the last address of record.  Based on the unavailability of the Veteran, the AMC determined that further development was not warranted.  Accordingly, the requested VA examinations were never scheduled; rather, the AMC issued a supplemental statement of the case (SSOC) and returned the claims file to the Board.

The above attempt to locate the Veteran is concerning.  First, it is unclear why the Veteran's address was changed from [redacted] to [redacted] as there is no indication in the claims file that the Veteran advised the RO or the AMC of such a change of address.  Furthermore, an August 2009 Report of Contact with DAV notes that the address on file with DAV was the [redacted] address.  In fact, in the May 2010 Post Remand Brief, DAV argued there was no indication of an address change from the date of the Board's remand to the most recent March 2010 SSOC and further contended that no correspondence had been sent to the [redacted] address.  

It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, when the file discloses other possible and plausible addresses, an attempt should be made to locate the Veteran at the alternate known address.  Id.  In the present case, the Board is concerned with the fact that the file does not contain any indication the Veteran notified the RO/AMC of any change of address.  Furthermore, the letters which were sent to the [redacted] address were never returned as undeliverable.  In fact, the Veteran's representative asserts that the [redacted] [redacted] address is still valid.  Given the above, the Board cannot agree that the Veteran is unavailable or find substantial compliance with the AMC's actions.  While the Board regrets the additional delay caused by this Remand, since it appears the incorrect address may have been used, the case must be remanded again so the requested development can be accomplished.

The Board also notes that VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS) currently reflects the Veteran's address is on Ambassador Road in Albuquerque, New Mexico.  Therefore, the RO/AMC should also attempt to locate the Veteran at this address.

The March 2008 Board remand also directed the AMC to attempt to obtain any missing service treatment records, specifically for the Veteran's period of service from December 1990 until April 1991.  The record reflects the AMC requested records from the National Personnel Records Center (NPRC) in January 2009.  In response to that request, the AMC received and associated with the file service personnel records.  The NPRC also notified the AMC that the requested service treatment records were not on file at the NPRC.  The AMC then attempted to obtain the records from the Air Reserve Personnel Center (ARPC).  The ARPC responded that there were no records at that facility and the request should be sent to "OSG in St. Louis."  There is no request to the OSG or formal finding that such a search would be futile.  Furthermore, although the AMC attempted to notify the Veteran that they had requested records from ARPC, there was no formal finding of the unavailability of the service records and the Veteran was never notified of the missing records in accordance with 38 C.F.R. § 3.159(e)(1).

In addition to the above, a review of the record reflects the Veteran applied to the Air Force Board for Correction of Military Records or Air Force Discharge Review Board.  The reason for the decision was unclear.  Any change in official military records could have an impact on the Veteran's claims.  The determination from the Air Force Board for Correction of Military Records should be obtained and associated with the claims file.

The record also reflects that the Veteran has received treatment at VA facilities.  The most recent VA treatment records that have been associated with the claims file are from June 2005.  As VA treatment records are constructively of record, updated records must also be secured and associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Resend the January 2009, March 2009, April 2009, and December 2009 duty to assist letters to the Veteran at the [redacted] address.  If the above letters are returned as undeliverable, the letters should be sent to the address on [redacted]. 

2.  Contact the Department of Air Force Board of Correction of Military Records or any other appropriate service department and request a copy of the decision regarding the appellant's Application for Correction of Military Records.  Contact the Veteran and request any copies of decisions from the Air Force Board of Correction of Military Records that the Veteran may have in his possession. 

3.  Contact the appropriate VA facilities, to include the New Mexico VA Health Care System, and obtain and associate with the claims file all outstanding records of treatment since June 2005.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

4.  Contact any appropriate facility, to include the SGO office in St. Louis, to obtain any service treatment records from December 1990 until April 1991.  If a further search for these records is futile, it must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of his shrapnel wounds.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed disorders are proximately due to the alleged January/February 1991 helicopter accident or to any other event in service.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.  The examiner should specifically review the Veteran's service treatment records and current VA outpatient treatment records showing treatment for some of the above claimed disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed disorders are proximately due to the any event in service, including any lay reports of acoustic trauma.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.  The examiner should specifically review the Veteran's service treatment records and current VA outpatient treatment records showing treatment for some of the above claimed disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee impairment.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed disorders are proximately due to the alleged January/February 1991 helicopter accident or to any other event in service.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.  The examiner should specifically review the Veteran's service treatment records and current VA outpatient treatment records showing treatment for some of the above claimed disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.

8.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral shoulder impairment.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed disorders are proximately due to the alleged January/February 1991 helicopter accident or to any other event in service.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.  The examiner should specifically review the Veteran's service treatment records and current VA outpatient treatment records showing treatment for some of the above claimed disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.

9.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral foot impairment.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed disorders are proximately due to the alleged January/February 1991 helicopter accident or to any other event in service.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.  The examiner should specifically review the Veteran's service treatment records and current VA outpatient treatment records showing treatment for some of the above claimed disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.

10.  The Veteran should be afforded a VA examination to determine the nature and etiology of his lumbar spine disorder.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed disorders are proximately due to the alleged January/February 1991 helicopter accident or to any other event in service.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.  The examiner should specifically review the Veteran's service treatment records and current VA outpatient treatment records showing treatment for some of the above claimed disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.

11.  If the Veteran fails to report to any of the scheduled examinations, obtain and associate with the record copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

12.  After completion of the above and any additional development deemed necessary, the RO/AMC should readjudicate the claims in light of the entire record with consideration all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


